Citation Nr: 0533560	
Decision Date: 12/12/05    Archive Date: 12/30/05

DOCKET NO.  98-15 765A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to service connection for a psychiatric 
disorder, to include as secondary to the veteran's service- 
connected duodenal ulcer disease.

2. Entitlement to a compensable evaluation for the 
postoperative residuals of an ingrown toenail of the right 
great toe.

3. Entitlement to an increased evaluation for duodenal ulcer 
disease, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs




WITNESSES AT HEARING ON APPEAL

Appellant, his wife, and a psychiatrist


ATTORNEY FOR THE BOARD

Joseph Michael Horrigan, Counsel


INTRODUCTION

The veteran served on active duty from September 1950 to July 
1952 and from May 1954 to February 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1997 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico.  In January 
1999 the veteran appeared and gave testimony at a hearing 
before a hearing officer at the RO.  A transcript of this 
hearing is of record.  

The veteran's claims were previously denied by the Board in a 
November 2002 decision. The veteran appealed this denial to 
the United States Court of Appeals for Veterans Claims 
(Court), and, in April 2004, the Court granted a joint motion 
of the veteran and the Secretary of Veterans Affairs 
(Secretary) to vacate and remand the November 2002 Board 
decision. Accordingly, this case was returned to the Board

The Board remanded this case to the RO for further 
development in August 2004.  It is now again before the Board 
for further appellate consideration.  




FINDINGS OF FACT

1. The veteran does not have a psychiatric disorder, which 
either began during service or within one year of his 
discharge from service.

2. The veteran does not have a psychiatric disorder which is 
proximately due to or the result of a service-connected 
disability.

3. The veteran has an ingrown toenail on the right great toe 
with loss of the distal part of the nail due to surgical 
intervention. He has a normal gait and no functional 
impairment.

4. The veteran has no more than moderate symptoms of duodenal 
ulcer disease for which hospitalization is not required. He 
does not experience incapacitating episodes, anemia, or 
significant weight loss.


CONCLUSIONS OF LAW

1. A psychiatric disorder was not incurred in, aggravated by, 
or caused by active military service. 38 U.S.C.A. §§ 1110, 
1112, 1113, 1131, 1133 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2005).

2. A psychiatric disorder does not exist that is proximately 
due to or the result of a service-connected disability. 38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.310 (2005).

3. The criteria for a compensable evaluation for the 
postoperative residuals of an ingrown toenail of the right 
great toe have not been met. 38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1-4.16, 4.20, 4.27, 4.71, 4.71a, Diagnostic 
Code 5299-5282 (2005).

4. The criteria for a disability evaluation higher than 20 
percent for duodenal ulcer disease have not been met. 38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.16, 4.114, 
Diagnostic Code 7305 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106- 
475, 114 Stat. 2096 (2000) (VCAA), is codified at 38 U.S.C.A. 
§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2004). To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).

The VCAA provides that VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim. 38 U.S.C.A. § 5103A. It also 
requires VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim. As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant. 38 U.S.C.A. § 5103(a).

In Pelegrini v. Principi, 17 Vet. App. 412, 422 (2004), the 
United States Court of Appeals for Veterans Claims (Court) 
found that a VCAA notice letter consistent with 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b) (2003) must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)." VA's 
General Counsel has held that this aspect of Pelegrini 
constituted dicta.

In a letter dated in August 2004 the RO informed the veteran 
of the evidence needed to substantiate his current claims, 
and of who was responsible for obtaining what evidence. The 
VCAA notice letter, in conjunction with the statement of the 
case and supplemental statements of the case told the veteran 
of his responsibility for submitting evidence, and thereby 
put him on notice to submit all such evidence in his 
possession.

In Pelegrini, the majority also found that the VCAA notice, 
as required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits. 
However, the Court's remedy was remand so that the notice 
could be provided. Id., at 120, 122-4. The Court went on to 
say, however, that "there is no nullification or voiding 
requirement [of RO decisions issued prior to VCAA notice] 
either explicit or implicit in this decision." Id., at 120. 
The veteran received that remedy when the Board remanded the 
claim, and he was provided the July 2004 notice letter.

In any event, the veteran in this case was not prejudiced by 
the delayed notice. If he had submitted additional evidence 
substantiating his claims, he would have received the same 
benefit as if he had submitted the evidence prior to initial 
adjudication.

The effective date of any award based on such evidence, would 
have been fixed in accordance with the claim that was the 
subject of the initial adjudication. 38 C.F.R. § 3.156(b) 
(2004) (new and material evidence received prior to the 
expiration of the appeal period, or prior to the appellate 
decision, if a timely appeal has been filed, will be 
considered as having been filed with the claim, which was 
pending at the beginning of the appeal period); see also 38 
C.F.R. § 3.400(q)(1) (2004) (providing that when new and 
material evidence is received within the appeal period, the 
effective date will be set as if the prior denial had not 
been made).

Moreover, it does not appear that any evidence relevant to 
the veteran's claims is available, but not yet associated 
with the claims folder.   It is noted in this regard that the 
veteran has been afforded recent VA examinations that 
provided relevant clinical evidence and medical opinions 
pertinent to the issues currently on appeal.  
Accordingly, the Board will adjudicate the veteran's claims 
on the evidence now of record.

I.	Service Connection for a Psychiatric Disorder.  

The veteran contends that he experienced anxiety and 
nervousness during service and received psychiatric treatment 
during service. As such, he requests service connection for a 
psychiatric disorder on a direct basis. In the alternative, 
the veteran asserts that his current psychiatric disorder is 
the result of his service-connected duodenal ulcer disease. 
Specifically, the veteran argues that the pain he experiences 
as a result of his gastrointestinal condition has caused 
severe nervousness over the years, which has manifest in a 
psychosis.

The veteran's service medical records do not contain any 
complaints of or treatment for a psychiatric disorder, 
including anxiety and/or nervousness. The veteran was 
discharged from service in February 1956, and was 
hospitalized for gastrointestinal problems in December 1958 
and again in June 1961. The treatment records from these two 
hospitalizations do not contain any complaints of 
nervousness, anxiety or any other manifestation of a 
psychosis. It is also of interest to point out that there is 
no mention in these records of difficulty soliciting 
information from the veteran and/or communicating with the 
veteran.

The veteran was hospitalized for the first time due to 
psychiatric complaints in October 1962. He was 
uncommunicative at times, but related a history of insomnia, 
restlessness, and autism during service as well as current 
complaints of hearing voices and having difficulty sleeping. 
Although the veteran discharged himself without proper 
authority after only eight days, a provisional diagnosis was 
rendered of schizophrenic reaction, undifferentiated type, 
chronic, manifest by episodes of hyperkinesis alternating 
with psychomotor retardation, autism, visual and auditory 
hallucinations, inadequate and inappropriate affect, 
ambivalence, ideas of reference, and poor insight and 
judgment. The veteran did not participate in psychiatric 
treatment following this hospitalization.

The veteran underwent his second psychiatric hospitalization 
during December 1963 and January 1964. His wife admitted him 
to the hospital with complaints of his becoming aggressive 
and she related the psychiatric history to the treating 
psychiatrist. The veteran was found to be very dull, evasive, 
and disinterested. He was again found to have a schizophrenic 
reaction of undifferentiated type; his level of disability 
was deemed to be moderate and he was found to be competent 
upon discharge. Again, there is no evidence of psychiatric 
follow-up subsequent to the veteran's discharge from the 
hospital.

The veteran underwent VA psychiatric evaluations in January 
1968, October 1969, January 1975, and December 1977. At each 
examination, the veteran presented as out of touch with 
reality and his wife related all historical information as 
well as current symptomatology. The veteran was diagnosed 
following each examination as having schizophrenia of 
undifferentiated type.

In January 1978, the veteran submitted two statements from 
fellow servicemen. One stated that he recalled the veteran 
being treated for a nervous condition during service. The 
other stated that he recalled the veteran being extremely 
nervous during service and not acting normal.

In June 1978, a statement was submitted from a physician who 
reported treating the veteran from May 1956 to December 1956, 
for a duodenal peptic ulcer and nervous disorders, which 
appeared after the ulcer. Another physician reported treating 
the veteran since 1966 for peptic ulcer disease and anxiety 
neurosis.

The veteran's wife testified before an RO hearing officer in 
June 1978. The veteran was present, but did not testify. The 
veteran's wife stated that one of the veteran's fellow 
servicemen had told her that the veteran was treated for his 
nervous condition during service. She testified that the 
veteran had written her that he was having difficulties 
coping with the service. The veteran's wife stated that she 
took the veteran to a physician approximately three months 
after his discharge from service because he was acting 
differently than he had prior to service. She stated that he 
received treatment for his ulcer, that his stomach pains 
affected his nervousness, and that she believed his nervous 
condition was a result of his service-connected ulcer. The 
veteran's wife testified that this belief was based upon 
medical opinions related to her by treating physicians.

It is noted at this juncture that the veteran was 
investigated for fraud beginning in 1976, due to his not 
reporting income and property ownership. At that time, a 
complaint was lodged stating that the veteran owned several 
businesses and properties and was, in fact, a good 
businessman. The veteran was found to have the reported 
businesses and properties.

In July 1998, the veteran presented with his wife at the 
office of a private psychiatrist for evaluation. After 
evaluating the veteran for four days, a diagnosis of chronic 
schizophrenic disorder of an undifferentiated type was 
rendered and it was noted that post-traumatic stress disorder 
needed to be ruled out. In October 1999, this psychiatrist 
presented with the veteran at a personal hearing before an RO 
hearing officer. The veteran again did not testify. The 
psychiatrist testified that he had reviewed previous 
evaluations of the veteran and believed the correct diagnosis 
to be depression with psychotic features secondary to the 
veteran's gastrointestinal condition. He stated that he 
believed his initial assessment of schizophrenia was 
incorrect because the physical symptoms of gastrointestinal 
problems during service were probably the first 
manifestations of a psychiatric disorder, which developed 
into the current psychosis. The psychiatrist acknowledged 
that the veteran first complained of a nervous condition in 
1962, but again stated that a psychiatric disorder could have 
been present with only physical manifestations during 
service. The psychiatrist stated that there was also a 
possibility that the veteran had post-traumatic stress 
disorder.

Treatment records dated from 1997 through 2001 do not reflect 
treatment for a psychiatric disorder. The veteran is seen on 
a fairly regular basis for check-ups for diabetes. There is 
no mention in the records of difficulty eliciting responses 
from the veteran, communicating with the veteran, nor of any 
abnormal behavior.

The veteran underwent VA examination in July 2000, and was 
found to be malingering. He presented as uncooperative and 
reported not even knowing his name. When informed by the 
examiner that he could leave if he was not going to 
cooperate, the veteran began explaining his compensation 
claim for nervousness. The examiner noted that the veteran 
suddenly presented a confused behavior, which was clearly 
voluntary, and he found no evidence of a thought or 
perceptual disorder. A Global Assessment of Functioning score 
of 75 was assigned.

In January 2002, two VA psychiatrists reviewed the veteran's 
entire claims folder, discussed the records contained 
therein, and interviewed the veteran alone. He complained of 
difficulty sleeping, noting dreams of a Korean soldier who 
was going to kill him. The veteran's affect was found to be 
adequate, but markedly exaggerated; his mood was restless and 
depressed. Although the veteran tried to appear disoriented, 
the examiners determined with various questions that he was, 
in fact, very well oriented to person, place and time. The 
examiners found the veteran's presentation to be inconsistent 
with the medical treatment records for the main reason that 
treatment records do not reflect any difficulty in eliciting 
information from the veteran. An Axis I diagnosis of 
malingering was rendered, but a Global Assessment of 
Functioning score was not assigned because of the elements of 
exaggeration. The examiners noted that the veteran did not 
make one complaint regarding his gastrointestinal disorder 
and opined that there was no relationship between the 
veteran's emotional condition and his service, nor any 
relationship between his emotional condition and his peptic 
ulcer disease.  

Following an April 2005 VA examination and a review of the 
record by a board of three VA psychiatrists the diagnosis on 
Axis I was residual type schizophrenia.  The examiners opined 
that the veteran's psychiatric disability was not 
etiologically related to service and was not etiologically 
related to his service connected duodenal ulcer disease.  

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service. See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). When a 
veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay evidence. 
See 38 U.S.C.A. § 1154; 38 C.F.R. § 3.303(a). The mere fact 
of an in-service injury is not enough; there must be evidence 
of a chronic disability resulting from that injury. If there 
is no evidence of a chronic condition during service, or an 
applicable presumptive period, then a showing of continuity 
of symptomatology after service is required to support the 
claim. See 38 C.F.R. § 3.303(b). Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent. See Savage v. Gober, 
10 Vet. App. 488, 495-498 (1997). If service connection is to 
be established by continuity of symptomatology, there must be 
medical evidence that relates a current condition to that 
symptomatology. Id. Additionally, disability that is 
proximately due to or the result of a service-connected 
disability shall be service connected. See 38 C.F.R. § 
3.310(a).

The veteran seeks service connection for a psychiatric 
disorder, including a psychosis, which is deemed to be a 
chronic disease under 38 C.F.R. Section 3.309(a). Because 
psychoses are chronic diseases, service connection may be 
granted under 38 C.F.R. Section 3.307(a)(3) if the evidence 
shows that the disease manifest to a degree of ten percent or 
more within one year from the date of separation from 
service. See 38 C.F.R. § 3.307. Separation from service is 
defined as the veteran's discharge date. See 38 C.F.R. § 
3.307(a)(2). Therefore, because the veteran was discharged 
from service in July 1952 and again in February 1956, the 
evidence must show that his psychiatric disorder manifest to 
a degree of ten percent by February 1957, in order for 
service connection to be granted based upon a presumptive 
period. There is no statutory or regulatory provision to 
allow for an extension of a presumptive period.

The veteran contends that he experienced anxiety and 
nervousness during service and received psychiatric treatment 
during service. As such, he requests service connection for a 
psychiatric disorder on a direct basis. In the alternative, 
the veteran asserts that his current psychiatric disorder is 
the result of his service-connected duodenal ulcer disease. 
Specifically, the veteran argues that the pain he experiences 
as a result of his gastrointestinal condition has caused 
severe nervousness over the years, which has manifest in a 
psychosis.

Given the evidence as outlined above, the Board finds that 
although there is evidence both in favor of the veteran's 
claim and against the veteran's claim, the preponderance of 
that evidence is against the claim of entitlement to service 
connection for a psychiatric disorder both on a direct basis 
and on a secondary basis. There is no evidence of a 
psychiatric disorder during service. Although the veteran's 
fellow servicemen recall that the veteran was nervous and had 
treatment during service, there are no records to corroborate 
the existence of psychiatric treatment. The report of 
treatment from May 1956 to December 1956 states that "nervous 
disorders" appeared after the duodenal ulcer, but there is no 
suggestion that the nervous disorders were either a result of 
the ulcer disease or a psychosis related to service and 
manifesting within one year of his discharge from service.

The first evidence of a psychiatric disorder is the veteran's 
hospitalization in 1962, approximately six years after his 
discharge from service. He carried a diagnosis of 
schizophrenic reaction and/or chronic schizophrenia of 
undifferentiated type with no medical opinion linking it to 
service and/or to his duodenal ulcer disease until October 
1999, when a psychiatrist testified that the veteran's actual 
diagnosis was depression with psychotic features as a result 
of his duodenal ulcer disease. Since that time, VA examiners 
have found the veteran to be malingering mainly because he 
presents for psychiatric evaluation as a completely different 
person as he presents for any other event, including 
treatment for his gastrointestinal disease. Nowhere in the 
treatment records is it suggested that the veteran cannot 
communicate; however, he presents at hearings and psychiatric 
examinations with a level of disinterest described as 
psychomotor retardation.  In addition, three VA examiners who 
recently evaluated the veteran have not found the veteran's 
psychiatric disability to be etiologically related to service 
or to a service connected disability.  Nowhere in the 
treatment records is it suggested that the veteran cannot 
communicate; however, he presents at hearings and psychiatric 
examinations with a level of disinterest described as 
psychomotor retardation. Because of these inconsistencies and 
the medical opinions of a panel of psychiatric experts that 
the veteran is malingering and does not have a psychiatric 
disorder related to either his service or to a service-
connected disability, the Board finds that the preponderance 
of the evidence is against the veteran's claim of entitlement 
to service connection for a psychiatric disorder and it is 
hereby denied on a direct and on a secondary basis.


II.	Increased Rating For Ingrown Toenail.  

On VA examination in July 1998, the veteran denied any pain 
in the right great toe, but he did complain of tingling in 
the right foot.  Evaluation revealed an ingrown right great 
toenail with fungi.  There was loss of the distal portion of 
the nail.  He had full and complete range of motion in the 
toe and there was no painful motion or any objective evidence 
of painful motion, edema, instability, weakness, or 
tenderness in the toenail.  He had a normal gait cycle.  
There was no evidence of functional impairment and he had no 
foot or toe deformity other than mild hallux valgus. 
Photographs of the toenail taken in July 1998 in conjunction 
with VA examination reflect an ingrown toenail with fungus.

During a March 2005 VA examination the veteran complained of 
occasional numbness, tingling, and pain on the dorsum of the 
right great toe and he was said to use tramadol for temporary 
pain control.  The veteran was said to have had an acute 
flare-up of foot pain in December 2004.  Pain was 
precipitated by tight or hard shoes and message, orthopedic 
shoes, and sitting down were alleviating factors.  He was 
said to have been seen by podiatry for medication, 
debridement, and cleaning.  He was also provided with 
orthopedic shoes.  On evaluation the veteran walked unaided 
with a slow gait using orthopedic shoes.  It was noted that 
he had difficulty running.  The veteran had bilateral fungal 
involvement on the great toes, as well as hallux valgus 
deformities.  No objective evidence of edema, instability, or 
weakness was noted, but motion in the right great toe was 
reported to be painful, which was said to be additionally 
limited by pain, fatigue, weakness, and lack of endurance.  
It was noted that the veteran could stand with difficulty, 
but could not squat or rise on his toes and heels.  No flat 
feet or hammertoe deformities were noted.  

Disability evaluations are determined by the application of 
the schedule of ratings, which is based on average impairment 
of earning capacity. See 38 U.S.C.A. § 1155. Separate 
diagnostic codes identify the various disabilities. Where 
entitlement to compensation has been established and an 
increase in the disability rating is at issue, the present 
level of disability is of primary concern. See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994). 

The veteran's ingrown toenail of the right great toe has been 
evaluated under the criteria of 38 C.F.R. Section 4.71a, 
Diagnostic Code 5282, as there is not a diagnostic code that 
sets forth criteria for assigning disability evaluations for 
the exact disability suffered by the veteran. The Board notes 
that when an unlisted condition is encountered, it is 
permissible to rate that condition under a closely related 
disease or injury in which not only the functions affected, 
but the anatomical localization and symptomatology, are 
closely analogous. See 38 C.F.R. § 4.20. When an unlisted 
disease, injury, or residual condition is encountered, 
requiring rating by analogy, the diagnostic code number will 
be "built-up" by using the first two digits of that part of 
the rating schedule which most closely identifies the part, 
or system, of the body involved and adding "99" for the 
unlisted condition. See 38 C.F.R. § 4.27.

Diagnostic Code 5282 allows for the assignment of a 
noncompensable evaluation when there is evidence of a single 
hammertoe and a 10 percent evaluation when there is evidence 
of all toes being hammer-toed without evidence of a claw 
foot. Foot disabilities are also rated based on evidence of 
weakness, pes planus, pes cavus, hallux valgus, hallux 
rigidus, and injury.

Given the evidence as outlined above, the Board finds that 
the noncompensable evaluation assigned for postoperative 
residuals of a right great toe ingrown toenail is appropriate 
as only one toe is affected and there is no evidence of 
functional impairment, weakness or injury. The potential 
application of other various provisions of Title 38 of the 
Code of Federal Regulations has been considered, whether or 
not they were raised by the veteran, as required by the 
holding of the United States Court of Appeals for Veterans 
Claims (Court) in Schafrath v. Derwinski, 589, 593 (1991). 
The veteran, however, has submitted no evidence showing that 
his ingrown toenail has markedly interfered with his 
employment status beyond that interference contemplated by 
the assigned evaluation or that he has required periods of 
frequent hospitalization as a result of the toenail. As such, 
the Board is not required to remand this matter to the RO for 
the procedural actions outlined in 38 C.F.R. Section 
3.321(b)(1). See Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). Consequently, 
the Board finds that the evaluation assigned in this decision 
adequately reflects the clinically established impairment 
experienced by the veteran as a result of his ingrown toenail 
and his appeal in this regard is denied. 

III.	Increased Rating For Duodenal Ulcer Disease.  

VA examination performed in September 1996 revealed only mild 
tenderness of the abdomen with no visceromegaly, ascites, 
anemia, hematosis, or melena. The veteran reported using 
Tagamet and having no vomiting. The veteran's pain was 
described as mostly epigastric.

Treatment records show periodic treatment for abdominal pain. 
X-rays reveal normal gas patterns. Upper gastrointestinal 
studies show peptic ulcer changes to the antroduodenal 
region, no active ulcer craters, and post-inflammatory 
changes at the first portion of the duodenum. There were no 
significant changes noted between the clinical studies 
performed in February 1996 and in December 1998. At a routine 
check-up in April 2001, the veteran related feeling well.

On VA gastrointestinbal examination in March 2005, the 
veteran gave no history of gastric surgery or recurrent 
episodes of gastrointestinal bleeding.  He did complain of 
daily epigastric pain with heartburn and reflux with pyrosis.  
These symptoms were relived by meals and with medication.  He 
said that he had experienced a weight loss of between 10 to 
18 pounds over the previous 6 months.  He denied vomiting, 
melena, and recent hematemesis.  He denied circulatotry 
disturbances after meals, but did report frequent diarrhea.  
On evaluation he was described as obese with a globus abdomen 
that was soft and depressble.  He weighed 250 pounds and was 
72 inches tall.  There was tenderness to palpation in the 
epigastric area.  There were no signs of anemia.  Laboratory 
studies revealed no pertinent abnormalities.  An upper 
gastrointestinal series showed pyloroduodenal changes 
consistent with peptic ulcer disaease, but no definite active 
ulcer was visualized.  

The veteran's duodenal ulcer disease has been evaluated under 
the criteria of 38 C.F.R. Section 4.114, Diagnostic Code 
7305, which allows for the assignment of a 60 percent 
evaluation when there is evidence of severe disease with pain 
only partially relieved by standard ulcer therapy, periodic 
vomiting, recurrent hematemesis or melena, and with 
manifestations of anemia and weight loss productive of 
definite impairment of health; a 40 percent evaluation when 
there is evidence of moderately severe disease with less than 
the symptoms described as severe but with impairment of 
health manifest by anemia and weight loss or recurrent 
incapacitating episodes averaging ten days or more in 
duration at least four or more times per year; and, a 20 
percent evaluation when there is evidence of moderate disease 
with recurring episodes of severe symptoms two or three times 
a year averaging ten days in duration or with continuous 
moderate manifestations

The VA schedule of ratings will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical. See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993). 38 C.F.R. Section 3.321(b)(1) provides 
that, in exceptional circumstances, where the schedular 
evaluations are found to be inadequate, the veteran may be 
awarded a rating higher than that encompassed by the 
schedular criteria. According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that "the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."  

Given the evidence as outlined above, the Board finds that 
the 20 percent evaluation currently assigned for continuous 
moderate manifestations adequately reflects the current 
degree of disability due to the veteran's gastrointestinal 
disability.  Accordingly, the assignment of a higher 
schedular evaluation is denied. The Board finds that there is 
no evidence of moderately severe disease to include recurring 
incapacitating episodes.  Morerover, there is also no 
evidence of anemia.  While the veteran has reported some 
recent weight loss he was noted to be significantly 
overweight on his recent VA examination.  Therefore, a 
schedular evaluation in excess of the 20 percent rating 
currently assigned for the veteran's gastrointestinal 
disability is not warranted.  

The veteran has also not identified any specific factors 
which may be considered to be exceptional or unusual in light 
of the rating code for the evaluation of his ulcer disease. 
The veteran has not required any periods of hospitalization 
for his gastrointestinal disease and treatment records are 
devoid of any finding of exceptional limitation beyond that 
contemplated by the schedule of ratings. Although the Board 
does not doubt that limitation caused by periodic abdominal 
pain would have an adverse impact on employability, loss of 
industrial capacity is the principal factor in assigning 
schedular disability ratings. See 38 C.F.R. §§ 3.321(a) and 
4.1. 38 C.F.R. Section 4.1 specifically states: "[g]enerally, 
the degrees of disability specified are considered adequate 
to compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability." See also Moyer v. 
Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired]. Therefore, the Board also denies 
the assignment of a disability evaluation higher than 20 
percent for duodenal ulcer disease on an extra-schedular 
basis.  




ORDER

Service connection for a psychiatric disorder, to include as 
secondary to service-connected duodenal ulcer disease, is 
denied.

A compensable evaluation for postoperative residuals of an 
ingrown toenail of the right great toe is denied.

A disability evaluation higher than 20 percent for duodenal 
ulcer disease is denied.



____________________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


